On Petitions for Rehearing.
PER CURIAM.
All petitions are overruled without qualification, except those of holders of receivers’ certificates. As to them what was adjudicated by the District Court and affirmed by this court was that the void certificates created no liens upon the railroad property. The trustee in bankruptcy of the principal contractor is to receive a large part of the proceeds of sale. Holders of receivers’ certificates now claim that, even if they had no liens upon the property, the dealings between the principal contractor and them gave them an equitable lien or preferential claim against the trustee for payment out of what the trustee is to receive, ahead of general creditors. The trustee, representing the bankrupt and general creditors, and the holders of the certificates are all before the District Court in this cause. It may be more convenient and more equitable that the question of preferential claim against the trustee be determined in this cause.
The petitions of the certificate holders for a rehearing are overruled, with the qualification that what has been so far adjudicated shall not be a bar to their assertion of claims for preferential payment out of the sums otherwise payable herein to the trustee.